FILED
                             NOT FOR PUBLICATION                             JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 TARSEM SINGH,                                    No. 07-70668

               Petitioner,                        Agency No. A097-103-079

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Tarsem Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum and withholding of removal.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PR/Research
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

findings of fact, Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001), and de

novo questions of law, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.

2003). We deny the petition for review.

       Substantial evidence supports the IJ’s adverse credibility finding based on

the internal inconsistency in Singh’s testimony regarding the harm he suffered

during his second arrest, see Li v. Ashcroft, 378 F.3d 959, 962-64 (9th Cir. 2004),

and based on the inconsistencies between Singh’s testimony and his supporting

affidavits regarding when and where he sought medical treatment and where he hid

after his third arrest, see Chebchoub, 257 F.3d at 1043 (adverse credibility

determination supported in part based on inconsistencies relating to the events

leading up to petitioner’s departure). In the absence of credible testimony, Singh’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

       Singh’s vague contention that the IJ violated his due process rights because

he did not listen to Singh’s testimony and failed to apply the appropriate asylum

standard is not supported by the record. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error to establish a due process violation).

       PETITION FOR REVIEW DENIED.


PR/Research                                2                                   07-70668